              Case 1:19-cr-00096-JSR Document 191 Filed 07/20/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                            19-CR-0096 (JSR)
         V.

                                                           ORDER
SYDNEY SCALES,

                               Defendant.


To: METROPOLITAN CORRECTIONAL CENTER, NEW YORK, NEW YORK

WHEREAS, Sydney Scales is an incarcerated individual at the Metropolitan Correctional
Center, New York, New York ("MCC") under Register Number 53413-083; and

WHEREAS, trial in this matter is scheduled to commence on July 20, 2021 and to continue for
approximately two weeks; and

WHERFORE, Mr. Scales requires three sets of court clothes for trial, to be furnished by his
attorney. The articles will include the following: three (3) shirts/blouses, one ( 1) pair of shoes,
three (3) pairs of socks, three (3) pairs of pants, two (2) ties, and one (1) belt.

IT IS THEREFORE ORDERED that Mr. Scales be permitted to receive up to five sets of
suitable trial clothes at MCC prior to July 20, 2021 and to maintain such clothes during the full
pendency of the trial.                        ·

         SO ORDERED.


Dated:            July{,, 2021
                  NewYork,NY
